                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 TAMMIE S. CRISP,

                        Plaintiff,

        v.                                         Civil Action 2:19-cv-2401
                                                   Judge Michael H. Watson
                                                   Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.




                            REPORT AND RECOMMENDATION

       Plaintiff, Tammie S. Crisp (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for a period of disability, disability insurance benefits, and supplemental security

income. This matter is before the undersigned for a Report and Recommendation on Plaintiff’s

Statement of Errors (ECF No. 11), the Commissioner’s Memorandum in Opposition (ECF No.

14), Plaintiff’s Reply (ECF No. 15), and the administrative record (ECF No. 8). For the reasons

that follow, it is RECOMMENDED that the Court REVERSE the Commissioner’s non-

disability finding and REMAND this case to the Commissioner and the ALJ under Sentence

Four of § 402(g) for further consideration consistent with this Report and Recommendation.

                               I.     PROCEDURAL HISTORY

       Plaintiff protectively filed her application under Title II of the Social Security Act for a

period of disability and disability insurance benefits on July 10, 2015. (R. 227–33.) She filed an

application under Title XVI for supplemental security income that same day. (Id. at 234–39.) In
both applications, Plaintiff alleged a disability onset of April 17, 2015. (Id. at 227, 234.)

Plaintiff’s applications were denied initially on October 21, 2015, and upon reconsideration on

January 28, 2016. (Id. at 133–48, 151–62.) Plaintiff sought a hearing before an administrative

law judge. (Id. at 163.) Administrative Law Judge Irma Flottman (the “ALJ”) held a hearing on

March 20, 2018, at which Plaintiff, represented by counsel, appeared and testified. (Id. at 18.)

Vocational expert Jerry A. Olsheski (the “VE”) also appeared and testified at the hearing. (Id. at

18, 29.) On June 29, 2018, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (Id. at 18–31.) On April 8, 2019, the Appeals

Council denied Plaintiff’s request for review and adopted the ALJ’s decision as the

Commissioner’s final decision. (Id. at 1–4.) Plaintiff then timely commenced the instant action.

(ECF No. 1.)

         In her Statement of Errors (ECF No. 11), Plaintiff asserts that, in determining her mental

residual functional capacity (“RFC”), the ALJ (i) failed to properly account for all of the

limitations noted by State agency psychologists and (ii) improperly discredited the opinion of her

treating psychiatric nurse practitioner. The undersigned finds that Plaintiff’s first contention of

error requires remand of the case, and so does not make a finding as to her second contention of

error.

                          II.    THE ADMINISTRATIVE DECISION

         On June 29, 2018, the ALJ issued a decision finding that Plaintiff was not disabled within

the meaning of the Social Security Act. (R. 18–31.) The ALJ first found that Plaintiff meets the

insured status requirements through December 31, 2020. (Id. at 21.) At step one of the




                                                  2
sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially

gainful activity since April 17, 2015, the alleged onset date of Plaintiff’s disability. (Id.) At step

two, the ALJ found that Plaintiff had the following severe impairments: degenerative disc

disease of the lumbar spine with spondylosis and a bulging disc; left eye blindness; major

depressive disorder; bipolar disorder; generalized anxiety disorder; and panic disorder with

agoraphobia. (Id.) At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments

described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 21–22.)

         At step four, the ALJ set forth Plaintiff’s RFC as follows:

         After careful consideration of the entire record, the claimant has the residual
         functional capacity to lift and carry up to 50 pounds occasionally and 25 pounds
         frequently; stand and walk up to six hours in an eight-hour workday; and sit up to
         six hours in an eight-hour workday. Additionally, she can never climb ladders,
         ropes and scaffolds; must avoid all exposure to hazards such as moving machinery
         and unprotected heights; has limited peripheral acuity and depth perception due to
         left eye blindness; is limited to simple, routine, and repetitive tasks and instructions;
         and can occasionally interact with the public, co-workers, or supervisors.


1
 Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
Although a dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart,
475 F.3d 727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and
answers five questions:

    1.       Is the claimant engaged in substantial gainful activity?
    2.       Does the claimant suffer from one or more severe impairments?
    3.       Do the claimant’s severe impairments, alone or in combination, meet or equal the
             criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
             C.F.R. Subpart P, Appendix 1?
    4.       Considering the claimant’s residual functional capacity, can the claimant perform his
             or her past relevant work?
    5.       Considering the claimant’s age, education, past work experience, and residual
             functional capacity, can the claimant perform other work available in the national
             economy?

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264
(6th Cir. 2009); Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                    3
(Id. at 24.) In assessing Plaintiff’s RFC, the ALJ considered the opinion evidence in the record,

including the opinions of State agency psychologists Cynthia Kampshaefer, PsyD, who reviewed

Plaintiff’s claim at the initial level, and Irma Johnston, PsyD, who reviewed Plaintiff’s claim on

reconsideration. Dr. Kampshaefer opined that Plaintiff “can adapt to work settings in which

duties are routine and predictable. Social functioning is limited, but adequate for superficial and

occasional interactions.” (Id. at 87.) Dr. Johnston repeated that opinion, adding only that

Plaintiff should be in a work setting “without a fast pace.” (Id. at 114.) The ALJ assigned

“great” weight to the opinions of Drs. Kampshaefer and Johnston, explaining as follows:

        As far as the opinion evidence regarding the claimant’s mental impairments, the
        undersigned gives great weight to the opinions of the state agency consultants
        indicating the claimant’s mental impairments limit her to simple, routine, and
        repetitive work with superficial and occasional social interaction (1A; 2A; 5A; 6A).
        These opinions were also offered by highly qualified psychologists who are
        considered experts in the evaluation of the medical issues in disability claims and
        are consistent with the objective medical evidence showing that the claimant is
        generally cooperative with adequate hygiene, appropriate eye contact, a clear
        thought process, no difficulty understanding or carrying out instructions, intact
        memory and concentration, and the ability to repeat digits and perform basic
        calculations (5F; 9F; 13F; 20F). However, the portion of this opinion indicating
        that claimant is limited to superficial interactions is somewhat ambiguous and does
        not easily translate into specific, work-related limitations.

(Id. at 28.)

        At step five of the sequential process, relying on the VE’s testimony, the ALJ found that

Plaintiff is not capable of performing past relevant work as a front-end supervisor. (Id. at 29–

30.) The ALJ further found that jobs exist in significant numbers in the national economy for an

individual with Plaintiff’s age, education, work experience, and RFC. (Id. at 30.) Examples

include machine feeder, dining room attendant, and packing machine tender. (Id.) The ALJ

further found that Plaintiff is capable of making a successful adjustment to such employment.

(Id. at 31.) The ALJ therefore concluded that Plaintiff was not disabled under the Social Security

Act. (Id.)
                                                 4
                                 III.    STANDARD OF REVIEW

          When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to

follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir.

2007).



                                                   5
                                        IV.     ANALYSIS

       The undersigned finds that remand is required as to Plaintiff’s first contention of error

because the ALJ assigned great weight to the opinion of the State agency psychologists, yet

failed to explain why she declined to include two of their opined non-exertional limitations in the

RFC or otherwise explain how the RFC she assessed accommodated these limitations.

       The determination of a claimant’s RFC is an issue reserved to the Commissioner.

20 C.F.R. §§ 404.1527(e), 416.927(e). Nevertheless, substantial evidence must support the

Commissioner’s RFC finding. Berry v. Astrue, No. 1:08-cv-411, 2010 WL 3730983, at *8 (S.D.

Ohio June 18, 2010). An ALJ must explain how the evidence supports the limitations that he or

she sets forth in the claimant’s RFC:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory
       findings) and nonmedical evidence (e.g., daily activities, observations). In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must
       also explain how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.

S.S.R. 96-8p, 1996 WL 374184, at *7 (internal footnote omitted).

       First, although the ALJ restricted Plaintiff to occasional interactions with others, the ALJ

did not incorporate the psychologists’ opinion that Plaintiff required a work environment with

only superficial interactions. (See Id. at 24, 87, 114.) Rather, the ALJ stated only that “the

portion of [the consultants’] opinion indicating the claimant is limited to superficial interactions

is somewhat ambiguous and does not easily translate into specific, work-related limitations.”

(Id. at 28.) This explanation is inadequeate. Courts routinely recognize that limiting the quantity

of time spent with an individual does not accommodate a limitation relating to the quality of the


                                                  6
interactions—including a limitation to “superficial” interaction. See, e.g., Corey v. Comm’r Soc.

Sec., No. 2:18-cv-1219, 2019 WL 3226945, at *4 (S.D. Ohio July 17, 2019) (“[R]eversal is

warranted because the ALJ assigned significant weight to Dr. Marlow’s opinions, but failed to

include limitations for ‘superficial’ interactions.”); Lindsey v. Comm’r Soc. Sec., No. 2:18-CV-

18, 2018 WL 6257432, at *4 (S.D. Ohio Nov. 30, 2018) (“‘Occasional contact’ goes to the

quantity of time spent with [ ] individuals, whereas ‘superficial contact’ goes to the quality of the

interactions.” (emphasis added)) (quoting Hurley v. Berryhill, No. 1:17-cv-421-TLS, 2018 WL

4214523, at *4 (N.D. Ind. Sept. 5, 2018)); Barker v. Astrue, No. 5:09-cv-1171, 2010 WL

2710520, at *5–6 (N.D. Ohio July 7, 2010) (finding that the ALJ erred in failing to include in

plaintiff’s “RFC the prior ALJ’s findings, as adopted by the state agency physicians, that

[p]laintiff have no interaction with the public and only superficial interaction with co-workers

and supervisors” where the ALJ only “limited [p]laintiff to no more than occasional interaction

with the public (as opposed to no interaction with the public, as in ALJ Hafer’s assessment), and

he made no mention of whether and to what extent [p]laintiff can interact with co-workers and

supervisors (whereas ALJ Hafer found that [p]laintiff was limited to superficial contact with

such individuals).”). Put simply, “superficial interaction” is a well-recognized, work-related

limitation. The ALJ’s contention that such a limitation, as reflected in the State agency

psychologists’ opinions, is “ambiguous and does not easily translate into specific, work-related

limitations” is therefore untenable. The undersigned therefore finds the ALJ’s explanation

lacking, which necessitates remand. See Hurley, 2018 WL 4214523, at *4 (explaining that

“occasional” and “superficial” are not interchangeable terms and finding that the ALJ erred in

making no attempt to explain the basis of his decision to limit plaintiff to occasional rather than

superficial interactions) (citing Gidley v. Colvin, No. 2:12-cv-374, 2013 WL 6909170, at *12



                                                  7
(N.D. Ind. Dec. 30, 2013)); Cote v. Colvin, No. 16-cv-57-SLC, 2017 WL 448617, at *7 (W.D.

Wis. Feb. 2, 2017) (reversing and remanding where “[t]he ALJ did not explain his reasons for

only limiting the quantity and not the quality or duration of plaintiff’s social interaction, even

though several of the physicians whom he credited made clear that plaintiff’s difficulties related

to the quality of the interaction.”).

        Second, the ALJ likewise failed to explain why she did not incorporate Dr. Johnston’s

recommendation that Plaintiff be limited to a work-setting “without a fast pace,” despite

affording her opinion “great weight.” (See R. at 24, 114.)

        Certainly, an ALJ is not required to mirror or parrot medical opinions verbatim. Poe v.

Comm’r of Soc. Sec., 342 F. App’x 149, 157 (6th Cir. 2009). But where, as here, the ALJ

assigns great weight to a particular opinion and states it is consistent with the record, she must

incorporate the opined limitations or provide an explanation for declining to do so. See, e.g.,

Queen v. Comm’r of Soc. Sec., No. 2:16-cv-1082, 2017 WL 6523296, at *9–10 (S.D. Ohio Dec.

21, 2017) (remanding where the ALJ “failed to include at least one limitation” from an opinion

he had assigned great weight without explaining the omission). Thus, the ALJ’s failure to

provide such an explanation requires remand because it prevents this Court from conducting

meaningful review to determine whether substantial evidence supports her decision. See

Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011) (noting that an ALJ’s

decision “must include a discussion of ‘findings and conclusions, and the reasons or basis

therefor, on all the material issues of fact, law, or discretion presented on the record.’” (quoting

5 U.S.C. § 557(c)(3)(A))); Allen v. Astrue, No. 5:11-cv-95, 2012 WL 1142480, at *8 (N.D. Ohio

Apr. 4, 2012) (remanding where “the ALJ failed to properly articulate the RFC calculation,”

explaining that the Court was “unable to trace the path of the ALJ’s reasoning”); Commodore v.



                                                  8
Astrue, No. 10-295, 2011 WL 4856162, at *4, 6 (E.D. Ky. Oct. 13, 2011) (remanding action

“with instructions to provide a more thorough written analysis,” where the ALJ failed to

articulate the reasons for his RFC findings such that the Court could not “conduct a meaningful

review of whether substantial evidence supports the ALJ’s decision”); Cote, 2017 WL 448617, at

*7 (requiring the ALJ to “build a logical bridge between the evidence and any social functioning

limitations that he chooses to include in the residual functional capacity assessment”).

       In sum, the undersigned finds that remand is warranted because the ALJ assigned

significant weight to the State agency psychologists’ opinions, but failed to include limitations

for “superficial” interactions or a work setting “without fast pace” or offer an adequate

explanation for why she failed to do so or how the RFC she assessed accommodated those

limitations.

       This finding obviates the need to analyze and resolve Plaintiff’s remaining contention of

error. Nevertheless, on remand, the ALJ may consider Plaintiff’s remaining assignment of error

if appropriate.

                                       V.      DISPOSITION

       Due to the errors outlined above, Plaintiff is entitled to an order remanding this case to

the Social Security Administration pursuant to Sentence Four of 42 U.S.C. § 405(g).

Accordingly, the undersigned RECOMMENDS that the Court REVERSE the Commissioner of

Social Security’s non-disability finding and REMAND this case to the Commissioner and the

ALJ under Sentence Four of § 405(g) for further consideration consistent with this Report and

Recommendation.

                            VI.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

                                                   9
proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                10
